IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                     NOT FINAL UNTIL TIME EXPIRES TO
DEPARTMENT OF HIGHWAY                 FILE MOTION FOR REHEARING AND
SAFETY AND MOTOR                      DISPOSITION THEREOF IF FILED
VEHICLES,
                                      CASE NO. 1D16-1593
      Petitioner,

v.

JAMES R. SUTTON,

      Respondent.

___________________________/

Opinion filed September 20, 2016.

Certiorari – Original Jurisdiction.

Stephen D. Hurm, General Counsel, and Natalia Costea, Assistant General Counsel,
Department of Highway Safety and Motor Vehicles, Miami, for Petitioner.

David M. Robbins and Susan Z. Cohen of Epstein & Robbins, Jacksonville, for
Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., WETHERELL and BILBREY, JJ., CONCUR.